                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION

                          CLERK'S MINUTES - CIVIL GENERAL

4444444444444444444444444444444444444444444444444444444444444444444
CASE NO. 8:18-cv-2608-T-23AAS            DATE   May 3, 2019

TITLE         Healthplan Services v. Rakesh Dixit, et al

TIME       10:25 - 12:17                 TOTAL 1 hr 52 min.
44444444444444444444444444444444444444444444444444444444444444444444
Honorable AMANDA ARNOLD SANSONE          Deputy Clerk Cathy Morgan

Court Reporter/Tape Digital                         Courtroom     10B
44444444444444444444444444444444444444444444444444444444444444444444
Attorney for Plaintiff         Attorney for Defendant:        Defendant(s):
William Frankel, Esq.            Shyam Dixit, Esq.
Alejandro Fernandez, Esq.        Justin Dees, Esq.
4444444444444444444444444444444444444444444444444444444444444444444
PROCEEDINGS:
                       PRELIMINARY PRETRIAL CONFERENCE

Parties review pending issues with court. Plaintiff argues in favor of its Motion to Compel (Dkt. 81)
Defendant argues against said motion. Court addresses their proposed agreements. Court reviews
case management deadlines with parties. Court sets a status hearing for May 23, 2019 at 9:30 a.m.
Court will issue a written order.
